UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-5038



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE LEPE-RODRIGUEZ,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Richard L. Voorhees,
District Judge. (CR-05-25)


Submitted:   May 8, 2006                      Decided:   May 25, 2006


Before WILKINSON, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


U. Wilfred Nwauwa, LAW OFFICES OF U. WILFRED NWAUWA, Charlotte,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, C. Nicks Williams, Assistant United States
Attorney, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Jose     Lepe-Rodriguez         appeals     the    sixty-three-month

sentence    imposed       following   his    guilty     plea   to   reentry    after

deportation in violation of 8 U.S.C. § 1326(a), (b)(2) (2000).

Lepe-Rodriguez      challenges     the    reasonableness       of   his   sentence,

asserting that the district court erred in sentencing him in four

ways: 1) the court failed to adequately explain its sentencing

determination; 2) the court failed to consider all 18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2005) factors in determining the

sentence;    3)     the    court   gave     exclusive    consideration       to   the

Guideline* range, effectively rendering it mandatory; and 4) the

court imposed a sentence greater than necessary to comply with the

purposes of sentencing.         We find, however, that the district court

sentenced Lepe-Rodriguez only after appropriately considering and

examining the Sentencing Guidelines and the § 3553(a) factors, as

instructed by United States v. Booker, 543 U.S. 220 (2005).

            “The district court need not discuss each factor set

forth in § 3553(a) ‘in checklist fashion’; ‘it is enough to

calculate the range accurately and explain why (if the sentence

lies outside it) this defendant deserves more or less.’”                      United

States v. Moreland, 437 F.3d 424, 432 (4th Cir. 2006) (quoting

United States v. Dean, 414 F.3d 725, 729 (7th Cir. 2005)).                        The

district    court    sentenced     Lepe-Rodriguez       within      the   applicable


     *
      U.S. Sentencing Guidelines Manual (2004).

                                      - 2 -
advisory Guideline range and well below the twenty-year statutory

maximum set forth in 8 U.S.C. § 1326(b)(2).              We cannot conclude

that,   under   these   circumstances,        Lepe-Rodriguez's   sentence    is

unreasonable. See United States v. Johnson, 445 F.3d 339, 345 (4th

Cir. 2006); United States v. Green, 436 F.3d 449, 457 (4th Cir.

2006) (finding that sentence imposed within properly calculated

advisory   guidelines    range   is    presumptively     reasonable),      cert.

denied, __ U.S. __, 2006 WL 1057741 (U.S. May 22, 2006) (No. 05-

10474).

            Accordingly, we affirm the sentence.             We dispense with

oral    argument   because   the   facts       and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                     AFFIRMED




                                      - 3 -